Citation Nr: 0722393	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-26 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to disability evaluation in excess of 70 
percent for post traumatic stress disorder (PTSD), major 
depressive disorder with intermittent psychotic 
manifestations and anxiety disorder with agoraphobia and 
panic attacks, for the time period prior to January 2, 2001.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU), for the time period prior to January 2, 
2001.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  A May 2002 RO rating decision granted service 
connection for PTSD and assigned an initial 10 percent 
1.  Entitlement to disability evaluation in excess of 70 
percent for post traumatic stress disorder (PTSD), major 
depressive disorder with intermittent psychotic 
manifestations and anxiety disorder with agoraphobia and 
panic attacks, for the time period prior to January 2, 2001.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU), for the time period prior to January 2, 
2001.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  A May 2002 RO rating decision granted service 
connection for PTSD and assigned an initial 10 percent 
rating, effective February 17, 1999 (the date of claim).  The 
veteran appealed the initial rating assigned.  An RO rating 
decision in June 2003 increased the initial evaluation to 30 
percent, effective February 17, 1999.  The RO also denied 
claims of entitlement to service connection for major 
depression and entitlement to TDIU.  In June 2006, the Board 
remanded the claims to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C., for further development.  
The Board also referred issues of service connection for 
panic disorder with agoraphobia as secondary to PTSD, and 
service connection for restless leg syndrome.  In a 
Supplemental Statement of the Case (SSOC) in April 2007, the 
RO granted a 100 percent schedular rating for PTSD, major 
depressive disorder with intermittent psychotic 
manifestations and anxiety disorder with agoraphobia and 
panic attacks, effective January 2, 2001.  The remaining 
benefit sought on appeal is limited to the issue of a 100 
percent schedular rating for PTSD, or entitlement to TDIU, 
for the time period prior to January 2, 2001.  Accordingly, 
the Board has rephrased the issues listed on the title page.

The RO granted a claim of service connection for restless leg 
syndrome in April 2007, but the rating action assigning an 
initial disability evaluation and effective date of award is 
not of record.  On the facts of this case, this determination 
is not relevant to the issue of an increased rating for PTSD.  
With respect to the claim of entitlement to TDIU, the record 
reflects that the veteran was engaged in substantially 
gainful employment for the time period prior to January 2, 
2001.  As a matter of law, he is not entitled to TDIU for an 
earlier period of time.  See Faust v. West, 13 Vet. App. 342 
(2000).  


FINDINGS OF FACT

1.  Prior to January 2, 2001, the veteran's service-connected 
psychiatric symptomatology did not result in, or more closely 
approximate, total occupational and social impairment.

2.  The veteran maintained substantially gainful employment 
prior to January 2, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
service-connected psychiatric disability for the time period 
prior to January 2, 2001, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for entitlement to TDIU for the time period 
prior to January 2, 2001 have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim should advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).

The veteran initially filed a claim for service connection 
for psychiatric disability in February 1999 which preceded 
the enactment of the VCAA.  With respect to the initial 
rating claim, the purposes of a section 5103 notice were met 
as a May 2002 RO rating decision granted service connection 
for PTSD and assigned an initial rating and effective date of 
award.  A December 2002 RO letter advised him of the types of 
evidence and/or information deemed necessary to substantiate 
his claim of entitlement to TDIU and the relative duties upon 
himself and VA in developing his claim, to include advising 
him to submit any additional information or evidence he 
believed would support his claim.  An RO letter in July 2006 
provided compliant VCAA notice on all elements of notice, to 
include the criteria for establishing a disability rating and 
effective date of award.  The claim was readjudicated in an 
April 2007 Supplemental Statement of the Case (SSOC).

The veteran did not receive fully compliant VCAA notice prior 
to the initial adjudication of the claims.  A notice error is 
presumed prejudicial to the veteran unless it is demonstrated 
that (1) any defect in notice was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice provided what 
was needed, or (3) that a benefit could not possibly have 
been awarded as a matter of law.  Sanders v. Nicholson, 06-
7001 (Fed. Cir. May 16, 2007).  In this case, the veteran 
received fully compliant VCAA notice in July 2006, and the 
notice deficiencies were cured in readjudication of the 
claims in April 2007.  The veteran has been represented by 
counsel in the prosecution of his claims and has directly 
submitted evidence substantiating his claim for a 100 percent 
rating for the time period beginning on January 2, 2001.  He 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  In the opinion of the Board, the veteran has 
demonstrated actual knowledge of the evidentiary 
requirements.

Regarding the duty to assist, the record includes the 
veteran's service medical records and all identified VA 
treatment records.  There are no outstanding requests to 
obtain private medical records for which the veteran has both 
identified and authorized VA to obtain on his behalf.  The 
claims folder also includes the veteran's medical and legal 
documents associated with his disability retirement award 
from the Office of Personnel Management (OPM).  Medical 
examination and opinion has been obtained pursuant to the 
Board's June 2006 remand directives.  The evidence of record 
is sufficient to decide the claims, and there is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating his claims.

II.  Analysis

The issues on appeal are limited to whether the veteran is 
entitled to compensation at the 100 percent disability rate 
on a schedular basis, or pursuant to 38 C.F.R. § 4.16, for 
the time period prior to January 2, 2001.  The veteran holds 
numerous psychiatric diagnoses and, for purposes of this 
appeal, the Board presumes all symptoms are attributable to 
service-connected disability.  See generally Mittleider v. 
West, 11 Vet. App. 181 (1998).  

The veteran is currently assigned a 70 percent rating for 
PTSD for the time period prior to January 2, 2001, and a 100 
percent schedular rating thereafter.  Disability ratings are 
based on the average impairment of earning capacity resulting 
from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2006).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006). 

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.130.  The evaluation under the rating criteria must be 
based upon consideration of the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2006).  The veteran's 
current 70 percent rating contemplates occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood, due to 
such items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2006).

A GAF of 30 is defined as "behavior ... considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends."  A 
GAF of 40 is defined as "some impairment in reality testing 
or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). 

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The record reflects that the veteran presented for VA 
treatment in October 1997 after a job demotion.  He had been 
removed from his job as a VA medical administrative assistant 
and placed in a job at a much lower skill level.  He endorsed 
symptoms of sleep difficulty, shaking, anxiousness and anger.  
He was initially assessed with generalized anxiety disorder.  
His subsequent clinical records reflect his report of 
additional symptoms including paranoia, suicidal thoughts, 
hearing voices, workplace altercations and difficulties with 
his supervisors.  An August 1999 treating psychiatrist 
consultation noted that the veteran's psychiatric condition 
was exacerbated by workplace stresses resulting in GAF scores 
of 40 for depression and personality disorder, and 45 related 
to alcohol abuse.  In October 1999, he was assessed as having 
psychotic features, but he did not appear suicidal, 
homicidal, destructive, grandiose, hypomanic, impulsive, or a 
danger to self or others.

The veteran hospitalized in December 1999 following a suicide 
attempt.  He reported another work demotion.  He was 
diagnosed with depression not otherwise specified (NOS) 
substance induced versus primary affective disorder, 
psychosis NOS substance induced versus primary affective or 
psychotic disorder, alcohol dependency and polysubstance 
abuse.  He was assigned a GAF score of 15 upon admission, and 
60 upon discharge.  He subsequently filed a claim for 
disability retirement with OPM.  On his application, he 
endorsed symptoms of impulses of harm to self and others, 
severe depression, anxiety, impairment of concentration and 
memory, suicidal ideation, paranoia and inability to work 
with others.  He remained working although he excessively 
used his leave benefits.  A statement from his brother, who 
also worked at VA, noted a deterioration of the veteran's 
work performance due to his psychiatric problems.  An April 
2000 letter from his treating physician provided a diagnosis 
of recurrent, moderate major depression with a GAF score of 
45.  VA clinic records include descriptions that his 
recurrent major depression was moderate in July 2000 and mild 
in December 2000.  A January 3, 2001 OPM letter advised the 
veteran that his application for disability retirement was 
approved.  At the time of his disability retirement, he was 
earning approximately $38,000 per year.

On review of the record, the Board finds by a preponderance 
of the evidence that the veteran did not meet the criteria 
for a 100 percent schedular rating prior to January 2, 2001.  
Prior to this time, his report of symptoms, such as impulses 
of harm to self and others, severe depression, anxiety, 
impairment of concentration and memory, suicidal ideation, 
paranoia and inability to work with others, is credible and 
consistent with the documentary evidence of record.  He had 
one aborted suicide attempt in December 1999.  However, his 
clinical evaluations do not otherwise show gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene) or 
disorientation.  His social and occupational impairment was 
less than total as demonstrated by his ability to maintain 
substantially gainful employment, albeit with considerable 
difficulty and excessive use of leave.  His overall symptoms 
are commensurate with the 70 percent evaluation assigned, but 
do not meet or more closely approximate a level of impairment 
resulting in total occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (evidence 
considered in determining level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code, but includes all symptoms that affect the level of 
social and occupational impairment).

Furthermore, the record reflects that the veteran was engaged 
in substantially gainful employment for the time period prior 
to January 2, 2001.  He had been earning approximately 
$38,000.  As he was maintaining substantially gainful 
employment, the criteria for consideration of a TDIU rating 
under 38 C.F.R. § 4.16 have not been met.  Faust v. West, 13 
Vet. App. 342 (2000). 


ORDER

The claim for a rating in excess of 70 percent for PTSD, 
major depressive disorder with intermittent psychotic 
manifestations and anxiety disorder with agoraphobia and 
panic attacks, for the time period prior to January 2, 2001, 
is denied.

The claim of entitlement to TDIU, for the time period prior 
to January 2, 2001, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


